(Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 09/06/2022. Applicant’s argument, filed on 09/06/2022 has been entered and carefully considered. Claims 1-20 are pending.

The application filed on 03/14/2022 is a CON of PCT/US2020/050649 filed on 09/14/2020. Claimed foreign priority to PCTCN2019105831 filed on 09/14/2019. The certified copy of priority has been filed on 04/01/2022.

Response to Arguments

Applicant’s arguments in the 09/06/2022 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claim, on page 8-10 argues “block level chroma quantization parameter”. While the applicant’s argument points are understood, the examiner respectfully disagrees it is because Zhang in view of Han teaches (MPEP 2141.I, “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability”, Han teaches, 62/871,028, [0060]-[0071], chroma QP offset at CU level, also, US 20210006792 A1, [0026]-[0029], so, it is obvious to the ordinary skill in the art that Han has support in the provisional application for the cited teachings).
Therefore, the rejection is maintained.

Examiner’s Note

Claims 1-11 refer to "A method of processing video data”, Claims 12-14 refer to "An apparatus for processing video data”, Claims 15-17 refer to "A non-transitory computer recordable storage medium”, Claims 18-20 refer to "A non-transitory computer-readable recording medium”. Claims 12-20 are similarly rejected in light of rejection of claims 1-11, any obvious combination of the rejection of claims 1-11, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20190116358 A1), hereinafter Zhang, in view of Han et al. (US 20210006792 A1), hereinafter Han.
	
	Regarding claim 1, Zhang discloses a method of processing video data, comprising (Abstract): determining, for a conversion between a current block of a video and a bitstream of the video (Fig. 1), whether to enable usage of a block level for the block according to a first syntax element at a level of a video unit (Fig. 4, element 408), wherein the video unit includes the block and a second block of the video and the first syntax element indicates whether to enable usage of block level quantization for blocks in the video unit; and performing the conversion based on the determining (Fig. 4, element 406).  
	Zhang discloses all the elements of claim 1 but Zhang does not appear to explicitly disclose in the cited section a block level chroma quantization parameter offset; current block.
	However, Han from the same or similar endeavor teaches a block level chroma quantization parameter offset (Fig. 6, [0028]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to incorporate the teachings of Han to increase the flexibility in quantization parameter (Han, [0008]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Zhang in view of Han discloses the method of claim 1, wherein the video unit comprises a slice (Zhang, Fig. 4, Han, Fig. 6. [0028]).  

	Regarding claim 3, Zhang in view of Han discloses the method of claim 1, wherein whether the first syntax element is included in the bitstream at the level of the video unit is based on a second syntax element at a picture level that indicates whether block level chroma quantization parameter offsets are allowed (Zhang, Fig. 4, Han, Fig. 6. [0028], [0112], enable flag, it is obvious to the ordinary skill in the art).  

	Regarding claim 4, Zhang in view of Han discloses the method of claim 3, wherein the second syntax element is included in a picture parameter set (Zhang, Fig. 4, Han, Fig. 6. [0028], [0111]-[0112], enable flag, it is obvious to the ordinary skill in the art). 
 
	Regarding claim 5, Zhang in view of Han discloses the method of claim 3, wherein the first syntax element is included in the bitstream only when the second syntax element indicates that block level chroma quantization parameter offsets are allowed (Zhang, Fig. 4, Han, Fig. 6. [0028], [0111]-[0112], enable flag, it is obvious to the ordinary skill in the art).
  
	Regarding claim 6, Zhang in view of Han discloses the method of claim 3, wherein in case the second syntax element indicates that block level chroma quantization parameter offsets are not allowed, the first syntax element is omitted in the bitstream and the block level chroma quantization parameter offsets for blocks are determined to be disabled (Zhang, Fig. 4, Han, Fig. 6. [0028], [0111]-[0112], enable flag, it is obvious to the ordinary skill in the art).  

	Regarding claim 7, Zhang in view of Han discloses the method of claim 3, wherein the usage of the block level chroma quantization parameter offset for the current block is determined based on at least one of the first syntax element or the second syntax element (Zhang, Fig. 4, Han, Fig. 6. [0028], [0111]-[0112], enable flag, it is obvious to the ordinary skill in the art).  

	Regarding claim 8, Zhang in view of Han discloses the method of claim 1, wherein in response to the block level chroma quantization parameter offset for the current block being enabled, the block level chroma quantization parameter offset is used in at least one of a scaling process or a deblocking filter process in the conversion (Zhang, Fig. 4, Han, Fig. 6. [0028], [0111]-[0112], enable flag, it is obvious to the ordinary skill in the art).  

	Regarding claim 9, Zhang in view of Han discloses the method of claim 8, wherein when the current block is a chroma block, the block level chroma quantization parameter offset is added to an output from a chroma quantization parameter table operation to determine parameters used in a decision process for a chroma block edge of the deblocking filter process (Zhang, Fig. 4, Han, Fig. 6. [0028], [0111]-[0112], enable flag, [0182], it is obvious to the ordinary skill in the art).  

	Regarding claim 10, Zhang in view of Han discloses the method of claim 1, wherein the conversion includes encoding the video into the bitstream (Zhang, Fig. 1, Fig. 4, Han, Fig. 6. [0028], [0111]-[0112], enable flag, [0182], it is obvious to the ordinary skill in the art).  

	Regarding claim 11, Zhang in view of Han discloses the method of claim 1, wherein the conversion includes decoding the video from the bitstream (Zhang, Fig. 1, Fig. 4, Han, Fig. 6. [0028], [0111]-[0112], enable flag, [0182], it is obvious to the ordinary skill in the art).

	Regarding claims 12-20, See Examiner’s Note.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487